internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-106787-02 date date legend corporation a corporation b shareholders state date date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that corporation a be granted an extension of time to file an election for corporation b to be a qualified_subchapter_s_subsidiary qsub of corporation a effective date plr-106787-02 facts shareholder incorporated corporation a on date and timely filed a form_2553 election by a small_business_corporation effective date on date shareholders transferred all of the stock of corporation b to corporation a and intended to cause corporation a to elect to treat corporation b as a qsub corporation a inadvertently failed to file timely form_8869 qualified_subchapter_s_subsidiary election law sec_1361 of the internal_revenue_code generally provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides the definition of a small_business_corporation for purposes of subchapter_s sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub the election is made by filing form_8869 sec_1_1361-3 of the income_tax regulations provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing the from prescribed by the irs and that the election may be effective no more than two months and days prior to the date of the filing notice_2000_58 2000_2_cb_491 provides that form_8869 qualified_subchapter_s_subsidiary election should be used to elect qsub treatment sec_301_9100-1 generally permits the commissioner to grant a reasonable extension of time to make a regulatory election if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the plr-106787-02 commissioner will use to determine whether to grant an extension of time to make an election further sec_301_9100-2 provides automatic extensions of time for making certain elections and sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests fo relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly corporation a is granted an extension of time of days from the date of this letter to make an election to treat corporation b as a qsub effective date corporation a should submit a properly completed form_8869 to the appropriate service_center with a copy of this letter a copy is enclosed for that purpose except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described under any other provision of the internal_revenue_code specifically no opinion is expressed concerning whether corporation a is a valid s_corporation or whether its subsidiary_corporation b is otherwise eligible to be a qsub this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
